
	

115 HR 2824 : Increasing Opportunity and Success for Children and Parents through Evidence-Based Home Visiting Act
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 2824
		IN THE SENATE OF THE UNITED STATES
		September 28, 2017Received; read twice and referred to the Committee on FinanceAN ACT
		To amend title V of the Social Security Act to extend the Maternal, Infant, and Early Childhood
			 Home Visiting Program, and to amend the Social Security Act to make
			 certain revisions to provisions limiting payment of benefits to fugitive
			 felons under titles II, VIII, and XVI of the Social Security Act.
	
	
 1.Table of ContentsThe table of contents for this Act is as follows:  Sec. 1. Table of Contents. Title I—Increasing Opportunity and Success for Children and Parents through Evidence-Based Home Visiting Act Sec. 101. Short title. Sec. 102. Continuing evidence-based home visiting program. Sec. 103. Continuing to demonstrate results to help families. Sec. 104. Reviewing statewide needs to target resources. Sec. 105. Improving the likelihood of success in high-risk communities. Sec. 106. Measuring improvements in family economic self-sufficiency. Sec. 107. Option to fund evidence-based home visiting on a pay for outcome basis. Sec. 108. Strengthening evidence-based home visiting through state, local, and private partnerships. Sec. 109. Data exchange standards for improved interoperability. Sec. 110. Allocation of funds. Title II—Control Unlawful Fugitive Felons Act Sec. 201. Short title. Sec. 202. Revisions to provisions limiting payment of benefits to fugitive felons under title XVI of the Social Security Act.  IIncreasing Opportunity and Success for Children and Parents through Evidence-Based Home Visiting Act 101.Short titleThis title may be cited as the Increasing Opportunity and Success for Children and Parents through Evidence-Based Home Visiting Act.
 102.Continuing evidence-based home visiting programSection 511(j)(1)(H) of the Social Security Act (42 U.S.C. 711(j)(1)(H)) is amended by striking fiscal year 2017 and inserting each of fiscal years 2017 through 2022. 103.Continuing to demonstrate results to help families (a)Require service delivery models To demonstrate improvement in applicable benchmark areasSection 511 of the Social Security Act (42 U.S.C. 711) is amended in each of subsections (d)(1)(A) and (h)(4)(A) by striking each of.
 (b)Demonstration of improvements in subsequent yearsSection 511(d)(1) of such Act (42 U.S.C. 711(d)(1)) is amended by adding at the end the following:  (D)Demonstration of improvements in subsequent years (i)Continued measurement of improvement in applicable benchmark areasThe eligible entity, after demonstrating improvements for eligible families as specified in subparagraphs (A) and (B), shall continue to track and report not later than 30 days after the end of fiscal year 2020 and every 3 years thereafter, information demonstrating that the program results in improvements for the eligible families participating in the program in at least four of the areas specified in subparagraph (A) that the service delivery model or models, selected by the entity, intend to improve.
 (ii)Corrective action planIf the eligible entity fails to demonstrate improvement in at least four of the areas specified in subparagraph (A), the entity shall develop and implement a plan to improve outcomes in each of the areas specified in subparagraph (A) that the service delivery model or models, selected by the entity, intend to improve, subject to approval by the Secretary. The plan shall include provisions for the Secretary to monitor implementation of the plan and conduct continued oversight of the program, including through submission by the entity of regular reports to the Secretary.
 (iii)Technical assistanceThe Secretary shall provide an eligible entity required to develop and implement an improvement plan under clause (ii) with technical assistance to develop and implement the plan. The Secretary may provide the technical assistance directly or through grants, contracts, or cooperative agreements.
 (iv)No improvement or failure to submit reportIf the Secretary determines after a period of time specified by the Secretary that an eligible entity implementing an improvement plan under clause (ii) has failed to demonstrate any improvement in at least four of the areas specified in subparagraph (A) that the service delivery model or models intend to improve, or if the Secretary determines that an eligible entity has failed to submit the report required by clause (i), the Secretary shall terminate the grant made to the entity under this section and may include any unexpended grant funds in grants made to nonprofit organizations under subsection (h)(2)(B)..
 (c)Including information on applicable benchmarks in applicationSection 511(e)(5) of such Act (42 U.S.C. 711(e)(5)) is amended by inserting that the service delivery model or models, selected by the entity, intend to improve before the period at the end. 104.Reviewing statewide needs to target resourcesSection 511(b)(1) of the Social Security Act (42 U.S.C. 711(b)(1)) is amended by striking Not later than and all that follows through statewide the second place it appears and inserting Each State shall, as a condition of receiving payments from an allotment for the State under section 502, review and update the statewide needs assessment not later than October 1, 2020 (which may be separate from but in coordination with the statewide.
 105.Improving the likelihood of success in high-risk communitiesSection 511(d)(4)(A) of the Social Security Act (42 U.S.C. 711(d)(4)(A)) is amended by inserting , taking into account the staffing, community resource, and other requirements to operate at least one approved model of home visiting and demonstrate improvements for eligible families before the period.
 106.Measuring improvements in family economic self-sufficiencySection 511(d)(1)(A)(v) of the Social Security Act (42 U.S.C. 711(d)(1)(A)(v)) is amended by inserting (which shall include measures of employment and earnings) before the period.
			107.Option to fund evidence-based home visiting on a pay for outcome basis
 (a)In generalSection 511(c) of the Social Security Act (42 U.S.C. 711(c)) is amended by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and by inserting after paragraph (2) the following:
					
 (3)Authority to use grant for a pay for outcomes initiativeAn eligible entity to which a grant is made under paragraph (1) may use the grant to pay for the results of a pay for outcomes initiative that satisfies the requirements of subsection (d) and that will not result in a reduction of funding for services delivered under this section while an eligible entity develops or operates such an initiative..
 (b)Definition of pay for outcomes initiativeSection 511(k) of such Act (42 U.S.C. 711(k)) is amended by adding at the end the following:  (4)Pay for outcomes initiativeThe term pay for outcomes initiative means a performance-based grant, contract, cooperative agreement, or other agreement awarded by a public entity in which a commitment is made to pay for improved outcomes that result in social benefit and direct cost savings or cost avoidance to the public sector. Such an initiative shall include—
 (A)a feasibility study that describes how the proposed intervention is based on evidence of effectiveness;
 (B)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether the initiative has met its proposed outcomes;
 (C)an annual, publicly available report on the progress of the initiative; and (D)a requirement that payments are made to the recipient of a grant, contract, or cooperative agreement only when agreed upon outcomes are achieved, except that this requirement shall not apply with respect to payments to a third party conducting the evaluation described in subparagraph (B)..
 (c)Extended availability of fundsSection 511(j)(3) of such Act (42 U.S.C. 711(j)(3)) is amended— (1)by striking (3) Availability.—Funds and inserting the following:
						
							(3)Availability
 (A)In generalExcept as provided in subparagraph (B), funds; and (2)by adding at the end the following:
						
 (B)Funds for pay for outcomes initiativesFunds made available to an eligible entity under this section for a fiscal year (or portion of a fiscal year) for a pay for outcomes initiative shall remain available for expenditure by the eligible entity for not more than 10 years after the funds are so made available..
					108.Strengthening evidence-based home visiting through state, local, and private partnerships
 (a)In generalSection 511 of the Social Security Act (42 U.S.C. 711) is amended by adding at the end the following:
					
						(l)Matching requirement
							(1)Program home visiting share
 (A)In generalAn eligible entity to which a grant is made under this section for fiscal year 2020 or any succeeding fiscal year shall not use the grant to cover more than the applicable percentage of the costs of providing services or conducting activities under this section during the fiscal year.
 (B)Applicable percentageIn subparagraph (A), the term applicable percentage means, with respect to a fiscal year— (i)in the case of an eligible entity that is a State or nonprofit organization—
 (I)70 percent, in the case of fiscal year 2020; (II)60 percent, in the case of fiscal year 2021; or
 (III)50 percent, in the case of fiscal year 2022 or any succeeding fiscal year; or (ii)in the case of an eligible entity that is an Indian Tribe (or a consortium of Indian Tribes), a Tribal Organization, or an Urban Indian Organization, 100 percent.
 (2)Non-program home visiting shareThe share of the costs of providing services or conducting activities under this section not covered by grant funds may include—
 (A)State expenditures of Federal funds made available other than under this section expended for activities under this section;
 (B)State expenditures of State funds expended for activities under this section as a condition of receiving Federal funds other than under this section; and
 (C)contributions made for activities under this section from any other source, paid in cash or in kind, valued at the fair market value of such contribution..
 (b)Conforming amendmentSection 511(h)(2)(A) of such Act (42 U.S.C. 711(h)(2)(A)) is amended in the second sentence by striking Such and inserting Except as provided in subsection (l)(1), such.
				109.Data exchange standards for improved interoperability
 (a)In generalSection 511(h) of the Social Security Act (42 U.S.C. 711(h)) is amended by adding at the end the following:
					
						(5)Data exchange standards for improved interoperability
							(A)Designation and use of data exchange standards
 (i)DesignationThe head of the department or agency responsible for administering a program funded under this section shall, in consultation with an interagency work group established by the Office of Management and Budget and considering State government perspectives, designate data exchange standards for necessary categories of information that a State agency operating the program is required to electronically exchange with another State agency under applicable Federal law.
 (ii)Data exchange standards must be nonproprietary and interoperableThe data exchange standards designated under clause (i) shall, to the extent practicable, be nonproprietary and interoperable.
 (iii)Other requirementsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate—
 (I)interoperable standards developed and maintained by an international voluntary consensus standards body, as defined by the Office of Management and Budget;
 (II)interoperable standards developed and maintained by intergovernmental partnerships, such as the National Information Exchange Model; and
 (III)interoperable standards developed and maintained by Federal entities with authority over contracting and financial assistance.
									(B)Data exchange standards for federal reporting
 (i)DesignationThe head of the department or agency responsible for administering a program referred to in this section shall, in consultation with an interagency work group established by the Office of Management and Budget, and considering State government perspectives, designate data exchange standards to govern Federal reporting and exchange requirements under applicable Federal law.
 (ii)RequirementsThe data exchange reporting standards required by clause (i) shall, to the extent practicable— (I)incorporate a widely accepted, nonproprietary, searchable, computer-readable format;
 (II)be consistent with and implement applicable accounting principles; (III)be implemented in a manner that is cost-effective and improves program efficiency and effectiveness; and
 (IV)be capable of being continually upgraded as necessary. (iii)Incorporation of nonproprietary standardsIn designating data exchange standards under this paragraph, the Secretary shall, to the extent practicable, incorporate existing nonproprietary standards, such as the eXtensible Markup Language.
 (iv)Rule of constructionNothing in this paragraph shall be construed to require a change to existing data exchange standards for Federal reporting about a program referred to in this section, if the head of the department or agency responsible for administering the program finds the standards to be effective and efficient..
 (b)Effective dateThe amendments made by this section shall take effect 2 years after the date of the enactment of this title.
 110.Allocation of fundsSection 511(j) of the Social Security Act (42 U.S.C. 711(j)) is amended by adding at the end the following:
				
 (4)Allocation of fundsTo the extent that the grant amount awarded under this section to an eligible entity is determined on the basis of relative population or poverty considerations, the Secretary shall make the determination using the most accurate Federal data available for the eligible entity..
			IIControl Unlawful Fugitive Felons Act
 201.Short titleThis title may be cited as the Control Unlawful Fugitive Felons Act of 2017. 202.Revisions to provisions limiting payment of benefits to fugitive felons under title XVI of the Social Security Act (a)Fugitive felon warrant requirementSection 1611(e)(4)(A)(i) of the Social Security Act (42 U.S.C. 1382(e)(4)(A)(i)) is amended—
 (1)by striking fleeing to avoid and inserting the subject of an arrest warrant for the purpose of; (2)by striking the place from which the person flees the first place it appears and inserting the jurisdiction issuing the warrant; and
 (3)by striking the place from which the person flees the second place it appears and inserting the jurisdiction. (b)Probation and parole warrant requirementSection 1611(e)(4)(A)(ii) of such Act (42 U.S.C. 1382(e)(4)(A)(ii)) is amended to read as follows:
					
 (ii)the subject of an arrest warrant for violating a condition of probation or parole imposed under Federal or State law..
 (c)DisclosureSection 1611(e)(5) of such Act (42 U.S.C. 1382(e)(5)) is amended— (1)by striking any recipient of and inserting any individual who is a recipient of (or would be such a recipient but for the application of paragraph (4)(A)); and
 (2)by striking the recipient each place it appears and inserting the individual. (d)Effective dateThe amendments made by this section shall be effective with respect to benefits payable for months that begin on or after January 1, 2021.
				
	Passed the House of Representatives September 26, 2017.Karen L. Haas,Clerk
